DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-9 are pending in the application.

Drawings
The drawings are objected to because of the following informalities: 
The drawings are objected to because several of the lead lines are shown with multiple reference numbers.  A character may only denote a single element.  Thus, a lead line may only be shown with a single reference character.  Please see 37 CFR 1.84(p).  See the following ref. nos. and lead lines:
Fig. 1:  “14, 15” and “27, 28, 29”
Fig. 2:  “14, 15” 
Fig. 3:  “14, 15” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Flumerfelt (US Patent 2,304,732) in view of Wette (US Patent 7,354,349).
	Re Claim 1:  Flumerfelt discloses a sealing bellows (50; see Figs. 1-3) made of an elastomeric material, comprising: 
a first end face (at 52; Fig. 3); 
a second end face (at 53; Fig. 3); and 
a casing (50) having a central axis, the casing being arranged in an axial direction between the first and second end faces, the casing comprising at least one torsion-compensating element (59) configured to absorb torsional movements introduced into the sealing bellows substantially without torsional stress, 
wherein the first end face comprises a first static seal and the second end face comprises a second static seal.

Flumerfelt does not explicitly disclose wherein the sealing bellows comprises a TPE material.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
In addition, Wette teaches the use of a sealing bellows (11) made of an elastomeric material, and further wherein the sealing bellows comprises a TPE material (“Such an inventive sealing sleeve can advantageously be produced from thermoplastic elastomer”; see Col., 1 lines 51-53) for the purpose of providing a high degree of flexibility. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Flumerfelt such that the sealing bellows comprises a TPE material, as taught by Wette, for the purpose of achieving a desired amount of flexibility or other desired material characteristics, and since such a material selection would be within the skill of the art. 
Re Claim 2:  Flumerfelt further discloses a sealing bellows (50; see Figs. 1-3), wherein the torsion-compensating element (59) comprises an origami structure having folding elements (pleats/folds 59) which are connected to one another in a relatively movable manner by bends, and 
wherein the folding elements are movable relative to one another when torsional movements are introduced into the sealing bellows in a circumferential direction of the casing.
Re Claim 7:  Flumerfelt further discloses a sealing bellows (50; see Figs. 1-3), wherein the casing (50) further comprises, in addition to the torsion-compensating element, at least one fold (for example, recesses 52 and/or 53; Fig. 3) which runs circumferentially and is of a self-contained design, and 
wherein the torsion-compensating element and the fold are arranged directly adjacent to one another in the axial direction.
Re Claim 8:  Flumerfelt, as modified in view of Wette above, discloses a sealing arrangement (see Figs. 1-3), comprising: 
the sealing bellows (50) according to claim 1 (see rejection of claim 1 above); and 
a first and a second machine element (14 and 22) which are arranged so as to be pivotable relative to one another by a joint, 
wherein the first end face (at 52) of the sealing bellows surrounds the first machine element (14) with its static first seal in a statically sealing manner and the second end face (at 53) of the sealing bellows surrounds the second machine element (22) with its static second seal in a statically sealing manner.
Re Claim 9:  Flumerfelt further discloses a sealing arrangement, wherein the joint comprises a ball pivot joint, comprising a joint seat (14) and a ball pivot (29) which is accommodated in the joint seat, and 
wherein the first machine element (14) is formed by the joint seat (14) and the second machine element (22) is formed by the ball pivot (29).

Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (DE 2436062) in view of Wette (US Patent 7,354,349).
	Re Claim 1:  Muller discloses a sealing bellows (16; see Fig. 7) made of an elastomeric material, comprising: 
a first end face (17, for example on the left-hand side of Fig. 7); 
a second end face (17, for example on the right-hand side of Fig. 7); and 
a casing (18) having a central axis, the casing being arranged in an axial direction between the first and second end faces, the casing comprising at least one torsion-compensating element (22) configured to absorb torsional movements introduced into the sealing bellows substantially without torsional stress, 
wherein the first end face comprises a first static seal and the second end face comprises a second static seal.

Muller does not explicitly disclose wherein the sealing bellows comprises a TPE material.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
In addition, Wette teaches the use of a sealing bellows (11) made of an elastomeric material, and further wherein the sealing bellows comprises a TPE material (“Such an inventive sealing sleeve can advantageously be produced from thermoplastic elastomer”; see Col., 1 lines 51-53) for the purpose of providing a high degree of flexibility. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muller such that the sealing bellows comprises a TPE material, as taught by Wette, for the purpose of achieving a desired amount of flexibility or other desired material characteristics, and since such a material selection would be within the skill of the art. 
Re Claim 2:  Muller further discloses a sealing bellows (16; Fig. 7), wherein the torsion-compensating element (20) comprises an origami structure having folding elements (pleats/folds 19) which are connected to one another in a relatively movable manner by bends, and 
wherein the folding elements are movable relative to one another when torsional movements are introduced into the sealing bellows in a circumferential direction of the casing.
Re Claim 7:  Muller further discloses a sealing bellows (16; Fig. 7), wherein the casing (18) further comprises, in addition to the torsion-compensating element, at least one fold (for example, the indent adjacent to either end 17) which runs circumferentially and is of a self-contained design, and 
wherein the torsion-compensating element and the fold are arranged directly adjacent to one another in the axial direction.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art references of record teach or disclose a sealing bellows as required by claim 3 wherein “the origami structure comprises three-dimensional basic shapes with the folding elements, wherein each basic shape comprises a concave hexagonal pyramid, an apex of which is disposed in a direction of the central axis of the sealing bellows, and wherein the basic shapes are arranged on an imaginary first radial plane of the casing and adjacent to one another in the circumferential direction” (emphasis added).  
While Muller does disclose a sealing bellows (see Fig. 7 or Fig. 11) that has a structure comprising three-dimensional basic shapes, each comprising a pyramid-shape (pyramid-shaped bulges 22, 29, 30), none of these are a “concave hexagonal pyramid”.  Further, it would not have been obvious to modify the bellows of Muller (or any other prior art device of record) to have such a structure, since there would have been no teaching, suggestion, or motivation to do so.
For at least these reasons, claim 3 is considered to be allowable over the prior art of record.  Claims 4-6 are considered allowable over the prior art of record at least due to their dependence from claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678